Case 2:20-cv-00375-SPC-MRM Document 6 Filed 06/10/20 Page 1 of 3 PageID 33



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DAVID LEE HARMON,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-375-FtM-38MRM

FNU STEGEMANN and
CHARLOTTE COUNTY JAIL,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Plaintiff David Lee Harmon is confined in the Charlotte County Jail.2 Harmon

filed a pro se Complaint for Violation of Civil Rights under 42 U.S.C. § 1983 on May 28,

2020, alleging his First Amendment free exercise of religion rights are being violated.

(Doc. 1). Harmon moves to proceed in forma pauperis on his Complaint. (Doc. 5).

Because the Court finds Harmon barred from proceeding in this action informa pauperis

under 28 U.S.C. § 1915(g), the Court dismisses this action without prejudice.

        “To help staunch a ‘flood of nonmeritorious’ prisoner litigation, the Prison

Litigation Reform Act of 1995 (PLRA) established what has become known as the three-

strikes rule.” Lomax v. Ortiz-Marquez, No. 18-8369, 2020 WL 3038282, at *2 (U.S.

June 8, 2020) (quoting Jones v. Bock, 549 U.S. 199, 203, 127 S.Ct. 910, 166 L.Ed.2d

798 (2007)). The rule prohibits a prisoner from bringing a suit informa pauperis if he



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
2 Even if Harmon is a pretrial detainee, he is considered a prisoner for purposes of review under 28 U.S.C.

§ 1915. See Id. § 1915A(c).
Case 2:20-cv-00375-SPC-MRM Document 6 Filed 06/10/20 Page 2 of 3 PageID 34



has had three or more suits “dismissed on the grounds that [the suits were] frivolous,

malicious, or failed[ed] to state a claim upon which relief may be granted.” 28 U.S.C. §

1915(g). “A dismissal of a suit for failure to state a claim counts as a strike, whether or

not with prejudice.” Lomax, 2020 WL 3038282, at *5.

       The Court takes judicial notice that before bringing this action, Plaintiff had the

following suits dismissed in the United States District Court for the Middle District of

Florida, each which qualify as a strike under § 1915(g):

   •   Case No. 2:20-cv-154-FtM-TPB-MRM, order dated May 19, 2020 dismissing
       amended complaint under 28 U.S.C. § 1915(e)(2)(B)(ii);

   •   Case No. 2:20-cv-155-FtM-JES-MRM, order dated April 22, 2020 dismissing
       complaint under 28 U.S.C. § 1915A(b)(1) and § 1915(e)(2)(B)(ii);

   •   Case No. 2:20-cv-165-FtM-JES-MRM, order dated April 15, 2020 dismissing
       complaint under 28 U.S.C. § 1915A(b)(1) & (2);

   •   Case No. 2:20-cv-179-SPC-NPM, order dated April 2, 2020 dismissing complaint
       for abuse of judicial process and under 28 U.S.C. § 1915A(b)(1); and

   •   Case No. 2:20-cv-293-FtM-SPC-NPN, order dated May 15, 2020 dismissing
       complaint under 28 U.S.C. § 1915A(b)(1).

       The Complaint does not allege that Harmon qualifies for the “sole exception” of

imminent danger to a serious physical injury to overcome the three strikes bar. Mitchell

v. Nobles, 873 F. 3d 869, 872 (11th Cir. 2017). If Plaintiff wishes to prosecute his claim,

he must file his complaint in a new action accompanied by the $400.00 filing fee.

        Accordingly, it is now


       ORDERED:

       1.     Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice under 28

U.S.C. § 1915(g).




                                             2
Case 2:20-cv-00375-SPC-MRM Document 6 Filed 06/10/20 Page 3 of 3 PageID 35



        2.    The Clerk shall enter judgment, terminate any pending motions and close

this file.

        DONE and ORDERED in Fort Myers, Florida this 10th day of June 2020.




SA: FTMP-1
Copies: All Parties of Record




                                          3
